Exhibit SPECIMEN OFCOMMON STOCK CERTIFICATE NumberSHARES SF SUMMIT FINANCIAL GROUP, INC. CUSIP86606G 10 1 SEE REVERSE FOR CERTAIN DEFINITIONS INCORPORATED UNDER THE LAWS OF THE STATE OF WEST VIRGINIA COMMON STOCK THIS CERTIFIES that is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF THE COMMON STOCK, PAR VALUE $2.50 PER SHARE OF SUMMIT FINANCIAL GROUP, INC. transferable only on the books of the Corporation by the holder hereof in person or by Attorney upon surrender of this Certificate properly endorsed.This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be signed by the facsimile signatures of its duly authorized officers and its Corporate seal to be hereunto affixed. DATED: SECRETARY COUNTERSIGNED AND REGISTEREDREGISTRAR AND TRANSFER COMPANY TRANSFER AGENT AND REGISTRAR BY(AUTHORIZED SIGNATURE) SPECIMEN OFCOMMON STOCK CERTIFICATE (cont) The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM -as tenants in commonUNIF GIFT MIN ACT- ……………Custodian………… TEN ENT -as tenants by the entireties(Cust)(Minor) JT TEN -as joint tenants with right ofunder Uniform Gifts to Minors survivorship and not as tenantsAct ……………. in common(State) Additional abbreviations may also be used though not in the above list. For Value Received, do hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF ASSIGNEE) Shares of the Common Stock represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said Shares on the books of the within named Corporation with full power of substitution in the premises. Dated: In presence of NOTICE: The signature of this assignment must correspond with the name as written upon the face of the certificate, in every particular, without alteration or enlargement, or any change whatever. The signature(s) of the assignor(s) must be guaranteed hereon by a participant in either the Securities Transfer Agent’s Medallion Program (STAMP), the Stock Exchange Medallion Program (SEMP), or the New York Stock Exchange Medallion Program (MSP).
